Citation Nr: 0634848	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  02-20 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for residuals of a 
right shoulder injury.

3.  Entitlement to service connection for left knee 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active military service from September 1962 
to December 1964.

This matter arises from a rating decision dated in May 2002 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boise, Idaho.  The veteran testified before a Hearing 
Review Officer in June 2003.  In February 2004, the Board 
reopened the veteran's service connection claim for low back 
disability and remanded service connection claims for low 
back disability and residuals of a right shoulder injury for 
further development.  The requested development has been 
completed and the case has since returned to the Board. 

The issue of service connection for left knee disability is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


FINDINGS OF FACT

1.  Chronic low back disability was not exhibited in service; 
the separation examination revealed normal spine on clinical 
evaluation and there is no competent evidence of chronic back 
disability until 1999.  

2.  Arthritis of the spine was not manifested in service or 
within the first post service year, and the preponderance of 
the evidence is against a finding that the veteran's current 
low back disability is related to service.

3.  Current residuals of a right shoulder injury are not 
shown.   


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by active service, nor may arthritis of the spine be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5103-5103A, 5107 (West Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

2.  Residuals of a right shoulder injury were not incurred in 
or aggravated by active military service.  38 U.S.C.A. §§ 
1110, 5103-5103A, 5107 (West Supp. 2005); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2005).  The legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA issued final rules 
to amend adjudication regulations to implement the provisions 
of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2006).  These regulations establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits. 

To comply with the notice provisions, prior to the initial 
unfavorable decision from the agency of original jurisdiction 
(AOJ), the claimant must be provided notice consistent with 
38 U.S.C.A. §§ 5103,  5103(a) and 38 C.F.R. § 3.159(b).  Such 
notice must include the following four elements:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the initial unfavorable agency decision 
was made prior to receiving proper VCAA notification.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Following the Board remand dated in February 2004, the RO 
issued a notification letter dated in a September 2004 that 
properly provided notice of his service connection claim, and 
met the first three elements under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Recognizing that the fourth element 
was not met in the September 2004 letter, the RO issued 
another notice letter dated in February 2005 that satisfied 
the fourth element.  These letters provided the veteran with 
an update on the status of his claims, and specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  Additionally, the veteran was asked to 
submit any evidence in his possession pertaining to his 
claims.  The veteran was also provided notice of applicable 
laws and regulations, a discussion of the facts of the case, 
and the basis for the denials in a September 2005 
supplemental statement of the case (SSOC).  

As sufficient notice was provided to the veteran, it is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims.  The duty to notify the 
veteran was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103; see Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  

In the present case, the evidence includes the service 
medical records, Form DD 214, partial records from the Idaho 
Disability Determination Services, VA medical records, 
specifically VA examination reports dated in February and 
March 2005,  private medical records, and lay statements and 
testimony from the veteran in support of his claims.  As a VA 
examination and other medical evidence is of record, the 
Board finds no further VA examination necessary in this case.  
In compliance with the February 2004 remand, VA attempted to 
obtain workers compensation records from Dow Drug Company and 
the Idaho Disability Determination Services.  However, the 
veteran indicated that the Dow Drug Company was not known to 
be currently in business and he did not recall receiving 
workers compensation from the company.  In addition, despite 
an attempt to obtain records, no response was received from 
the Idaho Disability Determination Services.  It does not 
appear that there are any other additional records that are 
necessary to obtain before proceeding to a decision in this 
case.  In light of the foregoing, the Board is satisfied that 
all relevant facts have been adequately developed to the 
extent possible; no further assistance to the veteran 
in developing the facts pertinent to the issues on appeal is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

The record also reflects that the originating agency 
readjudicated the veteran's claims following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.  In light of the Board's denial of the 
veteran's claim, no additional disability rating or effective 
date will be assigned, so there can be no possibility of any 
prejudice to the veteran under the holding in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

For the above reasons, it is not prejudicial to the veteran 
for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

II.  Service Connection

The veteran contends that he is entitled to service 
connection for low back disability and residuals of a right 
shoulder injury as a result of service.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West Supp. 2005). For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).   Service connection for arthritis 
may be granted if it is shown to be present in service or 
manifest to a degree of 10 percent or more within one year 
from the date of final separation from service.  38 U.S.C.A. 
§§ 1110, 1112, 1113 (West Supp. 2005); 38 C.F.R. §§ 
3.307(a)(3), 3.309(a) (2006).

Service connection generally requires that a particular 
injury or disease resulting in disability was incurred 
coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Regardless of the theory of entitlement, however, the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It is 
well settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted 
that Congress specifically limited entitlement for service- 
connected disease or injury to cases where such incidents 
resulted in disability.  See also Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West Supp. 2005).  A veteran is entitled to the benefit of 
the doubt when there is an approximate balance of positive 
and negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Low Back Disability

Service medical records show that the veteran was treated for 
low back pain in service.  Clinical records dated in October 
1962 and November 1962 noted complaints and treatment for low 
back pain.  Treatment included physical therapy and bed rest.  
A March 1963 x-ray report of the thoracic, lumbar, and sacral 
spine showed no significant abnormalities.  Clinical records 
dated in May 1963 noted renewed back pain with objective 
findings showing mild tenderness of the paraspinal muscles 
and good range of motion   Another May 1963 clinical record 
indicated sacroiliac pain with no findings of muscle spasm 
and excellent range of motion.  A September 1963 clinical 
record revealed complaints of low back pain with no 
limitation of flexion.  Separation examination report dated 
in November 1964 indicated that the spine was normal on 
clinical evaluation.   

Records from the State of Idaho Disability Determination 
Services show that the veteran was treated for a low back 
disability following an industrial accident dated in June 
1999.  The veteran received treatment at VA in August 1999.  
An August 1999 x-ray report indicated normal lumbosacral 
spine with degenerative changes involving T10-T11.  

In August 1999, the veteran began receiving treatment from 
J.S. Mann, M.D., an orthopedics surgeon.  CT scan of the low 
back dated in December 1999 revealed posterolateral bulge and 
minimal retrolisthesis of L2 over L3, degenerative changes at 
L3-L4, mild central canal and bilateral stenosis, and diffuse 
annular bulge at L4-L5.  Reports from Dr. Mann dated in 
December 1999, January 2000, and February 2000 indicated that 
the veteran continued to complain of low back pain with noted 
tenderness in the lower part of paradorsal area and in the 
paralumbar area.  According to Dr. Mann, range of motion of 
the low back was painful and limited.  In the February 2000 
report, Dr. Mann gave a final diagnosis of chronic 
lumbosacral myofascial ligamentous sprain with myofascial 
dysfunction of the dorsolumbar spine with residual pain; 
symptomatic degenerative spondylosis of the lumbar spine with 
multilevel spinal stenosis and diffuse disc bulge and; dorsal 
myofascial ligamentous sprain with symptomatic dorsal 
spondylosis.  In his opinion, Dr. Mann indicated that the 
veteran should have prophylactic work restrictions of work 
precluding heavy work in the open labor market.  

In a July 2002 VA medical record, the examiner indicated that 
it certainly appeared possible that the veteran's current 
back pain problems were aggravated, if not began, when he was 
in service.  The examiner recommended that the veteran 
receive a VA examination for compensation purposes.  Based 
upon the July 2002 VA medical statement, the Board remanded 
this claim for a VA examination. 

A VA examination was conducted in February 2005.  The 
examiner reviewed the claims folder in conjunction with the 
examination.  The veteran reported that he injured his low 
back during basic training.  The veteran reported working in 
stock for a factory after service for one to two years.  He 
then worked for a residential  furniture moving company up 
until five years ago, following a industrial accident to his 
low back.  The veteran also reported having several episodes 
at work with resultant back pain.  He recalled one moving a 
drum in 1970 and was off for two days, another episode in 
1980 moving furniture.  Following examination, the diagnosis 
given was degenerative disc disease, pain in the limb, and 
functional pain behavior.  In the addendum to the report, the 
examiner also noted prior clinical findings from 2000 showing 
denervation of paraspinals on the left at L4-L5.  

The examiner concluded in a March 2005 re-dictation that 
there is sufficient history to document a brief period of low 
back pain in service.  This resolved without any profile or 
residual disability.  It was more likely that his 
degenerative disc disease in the low back had progressed 
throughout the veteran's work lifetime, as opposed to the 
simple fall when he was briefly seen in service and not 
profiled thereafter.   

The examiner's opinion is competent medical evidence as it 
was based on a review of the claims folder, examination of 
the veteran, and supported by the record.  While the veteran 
did receive treatment for low back pain in service, no 
chronic disability was identified.  No residual low back 
disability was shown on separation examination and there is 
no suggestion in the record of a low back disability prior to 
the industrial accident in 1999.  The Board notes that a 
clinical finding showing a tailbone fracture was noted in the 
medical records following the industrial accident in 1999; 
however, there is no demonstration of a tailbone fracture in 
service.  X-ray findings dated in March 1963 found no 
abnormalities involving the sacroiliac spine.   

In contrast, the July 2002 VA examiner's statement that it 
"appears possible" that his back pain problems were 
aggravated or began in service is too speculative in nature 
and therefore, is of limited probative value.  Moreover, the 
July 2002 VA examiner did not comment on the intercurrent 
injury in 1999 when discussing etiology.   

The Board finds that the weight of the medical evidence is 
against a finding that the veteran has a low back disability 
attributable to his period of active duty.   There is no 
objective medical evidence attributing his currently 
diagnosed degenerative disc disease of the lumbar spine to 
his period of service.  As that disability was first noted 
more than three decades after separation from service, 
arthritis may not be presumed to have been incurred in 
service.  38 C.F.R. §§ 3.307, 3.309 (2006). 

While the veteran contends that he has low back disability 
stemming from his period of service, his lay testimony alone 
is not competent evidence to support a finding on a medical 
question requiring special experience or special knowledge. 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The veteran is competent to state that he had continual low 
back pain from service; however, his prior statements to 
medical providers indicated that he did not have residual 
back pain following service.  The medical reports from Dr. 
Mann did not reference any complaints from the veteran 
involving residual back pain from service.  In fact, there 
was no reference to an in-service low back problem.  
According to Dr. Mann's report dated in February 2000, he 
opined that there was no apportionment of the veteran's low 
back disability to any other cause other than due to the June 
1999 industrial accident.  Dr. Mann stated that his opinion 
was based entirely on the history given by the veteran.  
Furthermore, the veteran reported in a January 2000 
electrodiagnostic consultation that he had lower back pain 
five years prior to 2000 that resolved in approximately two 
weeks.  According to the veteran, he did not have any 
recurrence of back pain until the June 1999 industrial 
accident.  

Residuals of a Right Shoulder Injury

Service medical records showed treatment for right shoulder 
pain in October 1964.  Separation examination was negative 
for any findings of residuals of a right shoulder injury.   

A VA examination was performed in February 2005.  The 
examiner indicated that the veteran reported injuring his 
right shoulder while stationed in Germany.  According to the 
veteran, he fell, striking his right shoulder.  Evaluation 
revealed no tenderness and symmetrical range of motion of 
both shoulders.  The examiner found that the right shoulder 
was unremarkable on evaluation.  The examiner also commented 
on x-ray findings of the right shoulder dated in March 2003, 
which were within normal limits.  The March 2005 re-dictation 
concluded that there were no residual findings involving the 
right shoulder.     

In summary, the evidence demonstrates treatment for right 
shoulder pain in service.  However, the record, particularly 
the most recent VA examination report dated in January 2005, 
does not demonstrate any current residuals of a right 
shoulder injury.  In support of his claim, the veteran 
submitted a July 2002 VA medical record indicating that MRI 
of the shoulder taken in May 1998 revealed a full thickness 
tear of RC at the distal supraspinatus tendon.  However, the 
MRI was taken of the left shoulder, not the right shoulder.  
There is no medical evidence of a current right shoulder 
disability.      

The Board recognizes the veteran's service.  Nevertheless, as 
noted previously, service connection cannot be established 
without evidence demonstrating a current diagnosed chronic 
disability.  Without a current disability, the claims must be 
denied.  38 C.F.R. § 3.303; Brammer, 3 Vet. App. 223.  
Service-connection is not granted for prior disorders that 
resolved, but only for a current, chronic disability.  Id.  
As there is no current disorder involving the right shoulder, 
service connection must be denied.      

Conclusion

In determining whether claimed benefits are warranted, VA 
must determine whether the evidence supports the claims or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claims, in which case the claims are denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for service connection for a low back disability and 
residuals of a right shoulder injury, and that, therefore, 
the provisions of § 5107(b) are not applicable.


ORDER

Service connection for low back disability is denied. 

Service connection for residuals of a right shoulder injury 
is denied. 


REMAND

On review, the Board finds that the issue of entitlement to 
service connection for left knee disability needs to be 
addressed by the RO.

The Board observes that the RO denied entitlement to service 
connection for left knee disability in an August 2003 rating 
decision.  The veteran filed a timely notice of disagreement, 
received by the RO in September 2003.  Though the RO 
indicated in September 2003 correspondence to the veteran's 
congressman that a statement of the case would be issued when 
the veteran's case was returned to the RO by the Board, no 
statement of the case (SOC) has been issued by the RO.  
Accordingly, a statement of the case (SOC) should be issued.  
See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The veteran and his representative should 
be issued a SOC on the issue of 
entitlement to service connection for 
left knee disability.  The veteran and 
his representative should be provided all 
appropriate laws and regulations 
pertinent to this issue and apprised of 
his appellate rights and responsibilities 
regarding perfecting an appeal of this 
issue.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


